COX, Judge
(concurring):
In United States v. Triplett, 21 U.S.C.M.A. 497, 45 C.M.R. 271 (1972), we interpreted rules for reviewing post-trial claims of lack of mental capacity and responsibility. Although the majority opinion here quotes Triplett extensively, it is not clear how it is to be applied. As I read Triplett, in order for an appellate tribunal to consider an issue of mental responsibility raised after a court-martial has adjourned, one must follow the same procedures used to gain consideration of any other motion for new trial based on evidence discovered after trial, with two notable exceptions. First, a review court may dismiss the charges if it finds that reasonable doubt exists about appellant’s sanity at the time the offense was committed. Second, the requirement that “due diligence” be exercised in discovering the evidence prior to trial is relaxed.
In Triplett, this Court was called upon to construe the crucial phrase, “raises an issue concerning mental responsibility at the time of the offense,” in paragraph 124, Manual for Courts-Martial, United States, 1969 (Revised edition). 21 U.S.C.M.A. at 502, 45 C.M.R. at 276. The complete sentence in paragraph 124 from which that phrase was drawn is now germane:
When further inquiry after trial produces new information which raises an issue concerning mental responsibility at the time of the offense, the affected charges and specifications may be dismissed and appropriate action taken on the sentence or a new trial or rehearing may be directed, as may be appropriate under the circumstances of the case.
(Emphasis added.)
The question is whether the language, “information which raises an issue,” establishes some special standard for resolving mental-responsibility questions. The “in-is*410sue” threshold in other contexts, such as for the purpose of obtaining an instruction on a defense theory, is quite low, e.g., United States v. Tucker, 17 U.S.C.M.A. 551, 554-55, 38 C.M.R. 349, 352-53 (1968). The logical consequence of concluding that paragraph 124 establishes such a test is, once some evidence of insanity is presented, a review court must either dismiss, order a new trial, or order a rehearing. It would be silly, indeed, under the facts presented here, to suggest there was no evidence that would call appellant’s sanity into question. Consequently, if the test discussed above had been applied, the Court of Military Review would have been required to select one of the approved remedies — of which affirmance was not one.
In Triplett, however, we rejected such a selective reading of paragraph 124. To the contrary, we interpreted the paragraph to mean that the belated receipt of insanity evidence presented the review court with these three options:
First, the language
does not command a rehearing on the mere presentation of new information... If on the record, as a whole, the tribunal concludes “that a reasonable doubt exists as to the sanity of the accused,” it should set aside the findings of guilty and dismiss the charge.
Id. at 503, 45 C.M.R. at 277, quoting paragraph 124, Manual, supra.
Second and
[ejonversely, if the tribunal determines that the total evidence casts no doubt on the accused’s mental capability at the time of the offense, it can properly affirm the findings.

Id.

Third,
[bjetween these extremes is a gray area. In that area, reasonable minds might differ as to the meaning and weight of the new and old matter... [Bjut the mere existence of conflicting opinion does not necessarily require a rehearing.

Id.

Lest there be any doubt as to our meaning, we supplied the “gray-area” test, viz.:

Still to be determined is whether, considering all the matter on the issue, a different verdict might reasonably result if the issue was again presented to a court-martial.

Id. (emphasis added). Cf. para. 109c? (2), Newly discovered evidence, Manual, supra. *
In other words, the inartful issue-raising language did not establish unique standards or procedures for handling mental responsibility claims. The Manual’s standards for dismissal (para. 74a (3)), new trial (para. 109c?), and rehearing (para. 92a), remain intact and are to be employed “as may be appropriate under the circumstances of the case.” Para. 124, Manual, supra.
I agree that it is appropriate to remand the case to the Court of Military Review with the mandate that it review the entire record and answer this question:
Might a different verdict (or sentence) reasonably result if the new evidence is presented to a court-martial?
If the answer is no, the court may reaffirm the conviction and the sentence. If the answer is yes, a rehearing may be ordered. But if the evidence rises to such a level that a reasonable doubt emerges as to appellant’s sanity at the time of the offense, then the charges should be dismissed.
On this basis, I join Chief Judge EVERETT in remanding the case to the Court of Military Review.

 Paragraph 109d (2), Manual for Courts-Martial, United States, 1969 (Revised edition), provides:
A new trial will not be granted on the grounds of newly discovered evidence unless the petition shows:
(a) That the evidence is in fact newly discovered, that is, discovered since the trial;
(b) That the evidence is not such that it would have been discovered by the petitioner at the time of trial in the exercise of due diligence;
(c) That the newly discovered evidence, if considered by a court-martial in the light of all other pertinent evidence, would probably produce a substantially more favorable result for the accused.
(Emphasis added.)